                                                           Case 2:20-cv-01958-GMN-EJY Document 35 Filed 02/23/21 Page 1 of 3



                                                       1   Patrick G. Byrne (Nevada Bar #7636)
                                                           Morgan Petrelli (Nevada Bar #13221)
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           Email: pbyrne@swlaw.com
                                                       5           mpetrelli@swlaw.com
                                                       6   Walter C. Carlson (Pro Hac Vice)
                                                           Lawrence P. Fogel (Pro Hac Vice)
                                                       7   Martha C. Clarke (Pro Hac Vice)
                                                           Sidley Austin LLP
                                                       8   One South Dearborn
                                                           Chicago, IL 60603
                                                       9   Telephone: 312.853.6892
                                                           Email: wcarlson@sidley.com
                                                      10          lawrence.fogel@sidley.com
                                                                  mclarke@sidley.com
                                                      11
                                                           Attorneys for Defendants Las Vegas Sands
                                                      12   Corp.,Sheldon G. Adelson and Patrick Dumont
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                       UNITED STATES DISTRICT COURT
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                              DISTRICT OF NEVADA
                               L.L.P.




                                                      15

                                                      16   THE DANIELS FAMILY 2001 REVOCABLE                      Case No.:   2:20-cv-01958-GMN-EJY
                                                           TRUST, Individually and On Behalf of All
                                                      17   Others Similarly Situated,
                                                                                                                  NOTICE OF DEATH OF SHELDON G.
                                                      18                                       Plaintiff,         ADELSON
                                                      19          v.
                                                      20   LAS VEGAS SANDS CORP., SHELDON G.
                                                           ADELSON, and PATRICK DUMONT,
                                                      21

                                                      22                                    Defendants.
                                                      23
                                                                  In accordance with Rule 25(a) of the Federal Rules of Civil Procedure, Defendants Las
                                                      24
                                                           Vegas Sands Corp. and Patrick Dumont note on the record the death during the pendency of this
                                                      25
                                                           action of Defendant Sheldon G. Adelson.          Defendants Las Vegas Sands Corp. and Patrick
                                                      26
                                                           Dumont further state that the special administrator for the estate of Sheldon G. Adelson is Dr.
                                                      27
                                                           Miriam Adelson. The undersigned counsel has been authorized to accept service on behalf of Dr.
                                                      28

                                                                                                            -1-
                                                           Case 2:20-cv-01958-GMN-EJY Document 35 Filed 02/23/21 Page 2 of 3



                                                       1   Miriam Adelson, in her capacity as special administrator of the estate of Sheldon G. Adelson, for
                                                       2   purposes of this action. The undersigned counsel has agreed to waive service in accordance with
                                                       3   Rule 4(d) of the Federal Rules of Civil Procedure.
                                                       4
                                                           Dated: February 23, 2021
                                                       5
                                                                                                          SNELL & WILMER, L.L.P.
                                                       6

                                                       7                                                  By: /s/ Morgan Petrelli
                                                                                                              Patrick G. Byrne, Esq.
                                                       8
                                                                                                              Morgan Petrelli, Esq.
                                                       9                                                      3883 Howard Hughes Pkwy., Ste. 1100
                                                                                                              Las Vegas, NV 89169
                                                      10
                                                                                                                Walter C. Carlson (Pro Hac Vice)
                                                      11                                                        Lawrence P. Fogel (Pro Hac Vice)
                                                      12                                                        Martha C. Clarke (Pro Hac Vice)
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                SIDLEY AUSTIN LLP
                                                                                                                One South Dearborn Street
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                                Chicago, Illinois 60603
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                                Attorneys for Defendants
                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -2-
                                                           Case 2:20-cv-01958-GMN-EJY Document 35 Filed 02/23/21 Page 3 of 3



                                                       1                                   CERTIFICATE OF SERVICE
                                                       2            On February 23, 2021, I served the foregoing document on all parties appearing in this
                                                       3   case when filing said document through the court’s PACER system with automatic e-service on
                                                       4   all persons who have registered for e-service on PACER for this case.
                                                       5

                                                       6                                                /s/ Lyndsey Luxford
                                                                                                       An employee of SNELL & WILMER L.L.P.
                                                       7   4851-4301-5645


                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -3-
